PER CURIAM.
This Court previously affirmed the trial court's order denying Appellant's motion for postconviction relief in St. Johns County Circuit Court Case Number 2008-CF-1051. Because it appears that Appellant's postconviction filings are abusive, repetitive, malicious, or frivolous, Appellant is cautioned that any further pro se filings in this Court asserting claims stemming from the identified case number may result in sanctions such as a bar on pro se filings in this Court and referral to prison officials for disciplinary proceedings, which may include forfeiture of gain time. See § 944.279(1), Fla. Stat. (2018) ; State v. Spencer , 751 So.2d 47 (Fla. 1999).
APPELLANT WARNED.
ORFINGER, EISNAUGLE and SASSO, JJ., concur.